EXHIBIT 10.2
 
AMENDMENT TO
AMENDED AND RESTATED
VOTING AGREEMENT
 
This Amendment to the Amended and Restated Voting Agreement (this “Amendment”)
is made and entered into as of June 18, 2013, by and among ZAP, a California
corporation (the “Company”), China Electric Vehicle Corporation, a British
Virgin Island company (the “Investor”) and Cathaya Capital, L.P., a Cayman
Islands exempted limited partnership (“Cathaya”).
 
RECITALS
 
A.  The Company, the Investor and the Significant Holders listed on Schedule I
thereto are parties to that certain Amended and Restated Voting Agreement dated
as of January 12, 2011 (the “Agreement”).  All capitalized terms set forth
herein shall (unless otherwise defined herein) have the meanings given to them
in the Agreement.
 
B.  Pursuant to Section 8.11 of the Agreement, the Agreement may be amended by a
written instrument referencing the Agreement and signed by the Company, the
Investor, and a majority-in-interest of the Significant Holders.


C.  Cathaya constitutes the majority-in-interest of the Significant Holders.


AGREEMENT
 
NOW THEREFORE, the parties hereby agree as follows:
 
1.  AMENDMENT TO AGREEMENT. Section 2.3 of the Agreement is hereby amended and
restated in its entirety to read as follows:
 
“Board Size. During the term of this Agreement, each Significant Holder agrees
to vote all Shares to maintain the authorized number of members of the board of
directors of the Company at five (5) directors or such number as determined by
the majority of the Board.”
 
2.  NO OTHER AMENDMENTS.  Except as expressly set forth above, all of the terms
and conditions of the Agreement remain in full force and effect.
 
3.  GOVERNING LAW.  This Amendment will be governed by and construed in
accordance with the laws of the State of California, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law.
 
4.  COUNTERPARTS.  This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same instrument.
 
5.  FACSIMILE AND ELECTRONIC SIGNATURES.  This Amendment may be executed and
delivered by facsimile or electronic transmittal and upon such delivery the
facsimile or electronic signature will be deemed to have the same effect as if
the original signature had been delivered to the other party.  The original
signature copy shall be subsequently delivered to the other parties.  The
failure to deliver the original signature copy and/or the nonreceipt of the
original signature copy shall have no effect upon the binding and enforceable
nature of this Amendment.
 
[Signature Pages Follow]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Amended and Restated Voting Agreement as of the date first written above.
 
 
ZAP


By: /s/ Chuck Schillings                    
Name:  Chuck Schillings
Title: Co-Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Amended and Restated Voting Agreement as of the date first written above.
 
 
CHINA ELECTRIC VEHICLE CORPORATION
a British Virgin Island company


By: Cathaya Capital, L.P.
Its Sole Stockholder


By: Cathaya Capital, G.P.
Its General Partner


By: Cathaya Capital Co., Ltd.
Its General Partner




By:  /s/ Priscilla Lu                             
Name: Priscilla Lu                              
Title: Director                                     
                      
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Amended and Restated Voting Agreement as of the date first written above.
 
 
CATHAYA CAPITAL, L.P.
a Cayman Islands exempted limited partnership
 
By: Cathaya Capital, G.P.
Its General Partner
 
By: Cathaya Capital Co., Ltd.
Its General Partner




By: _________________________________
Name:   Priscilla Lu                                                
Title: Director                                                       
                                                                           

